Name: 98/452/CFSP: Council Decision of 13 July 1998 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region
 Type: Decision
 Subject Matter: Africa;  European construction; NA;  international security;  politics and public safety
 Date Published: 1998-07-15

 Avis juridique important|31998D045298/452/CFSP: Council Decision of 13 July 1998 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region Official Journal L 198 , 15/07/1998 P. 0001 - 0001COUNCIL DECISION of 13 July 1998 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region (98/452/CFSP) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Articles J.3 and J.11 thereof,Whereas Joint Action 96/250/CFSP of 25 March 1996 adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region (1), the application of which was last extended by Decision 97/448/CFSP (2), expires on 31 July 1998;Whereas on the basis of the review of Joint Action 96/250/CFSP its application should be extended for an additional year,HAS DECIDED AS FOLLOWS:Article 1 The application of Joint Action 96/250/CFSP is hereby extended to 31 July 1999. The Joint Action shall be reviewed six months after the date on which this Decision is adopted.Article 2 In order to cover the costs related to the mission of the Special Envoy for the African Great Lakes Region, a sum of ECU 813 925 shall be charged to the general budget of the European Communities for 1998.Article 3 This Decision shall enter into force on the date of its adoption.It shall be published in the Official Journal.Done at Brussels, 13 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 87, 4. 4. 1996, p. 1.(2) OJ L 197, 27. 7. 1997, p. 1.